Higgins, J.
The defendant has raised a number of objections to the indictment. The indictment contains all necessary averments. The fact that it carries, in addition to the requirements of G.S. 14-5, the words “did incite, move, aid, counsel, hire” neither contradicts nor invalidates the charge which is otherwise in the wording of the statute. The crime charged is a common law offense. The essential elements necessary to be charged are described in State v. Bass, 255 N.C. 42, 120 S.E. 2d 580 and State v. Williams, 208 N.C. 707, 182 S.E. 131. The indictment is valid.
The defendant objected to the court’s order consolidating his case with a similar charge against Gene Elwood Parker as an accessory before the fact. “ 'The court is expressly authorized by statute in this State to order the consolidation for trial of two or more indictments in which the defendant or defendants are charged with crimes of the same class, which are so connected in time or place as that' evidence at the trial of one of the indictments will be competent and admissible at the trial of the others. . .' . State v. Combs, 200 N.C. 671, 158 S.E. 252; State v. Arsad, 269 N.C. 184, 152 S.E. *4162d 99; State v. Cooper, 190 N.C. 528, 130 S.E. 180; State v. Malpass, 189 N.C. 349, 127 S.E. 248.’ ”
The facts in this case fully meet the requirements of consolidation. The two defendants were charged with being accessories before the fact in the murder of Junius Young Parker and were so connected in time and place that the evidence of the trial of one would be competent and admissible at the trial of the other. No conflict in interest appears between the two defendants.
The objection to the manner in which the jurors were selected and summoned is not sustained and, in addition, not only was there no objection to the jury raised at the trial, but actually the defendant, through his counsel, consented to the manner of selection. State v. Doughtie, 238 N.C. 228, 77 S.E. 2d 642; Miller v. State, 237 N.C. 29, 74 S.E. 2d 513.
The counsel of record appointed by the court has been diligent both in preparing and presenting the defendant’s appeal. Careful review fails to disclose error of law.
No error.